Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered April 6, 1995, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a conditional discharge, unanimously affirmed.
The evidence was legally sufficient to prove defendant’s guilt of second-degree assault and the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). We see no reason to disturb the jury’s credibility determinations. There was ample evidence that the officer suffered “physical injury” within the meaning of Penal Law § 10.00 (9). Concur — Milonas, J. P., Williams, Andrias and Saxe, JJ.